J-S12042-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
              v.                           :
                                           :
ANDREW CHRISTOPHER TEATS,                  :
                                           :
                    Appellant              :         No. 1437 MDA 2016

             Appeal from the Judgment of Sentence August 31, 2016
              in the Court of Common Pleas of Cumberland County,
                Criminal Division, No(s): CP-21-CR-0002469-2015

BEFORE: PANELLA, OTT and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED APRIL 13, 2017

        Andrew Christopher Teats (“Teats”) appeals from the judgment of

sentence imposed following his conviction of unlawful possession of drug

paraphernalia.1 We affirm.

        Teats was charged with the above-mentioned crime as a result of a

police search of an inoperable vehicle that Teats had parked in a residential

neighborhood.2 Teats filed an omnibus pretrial Motion to suppress the drug

paraphernalia obtained by police as a result of the search. The suppression

court denied the Motion. Subsequently, Teats waived his right to a jury trial,

and moved for a “stipulated trial” wherein the trial court would reach a

verdict based on a set of stipulated facts and the transcript of the

suppression hearing.     On August 23, 2016, the trial court granted Teats’s



1
    See 35 P.S. § 780-113(a)(32).
2
    The vehicle was owned by Teats’s father.
J-S12042-17


Motion, found him guilty of unlawful possession of drug paraphernalia, and

sentenced him to one year of probation.           Teats filed a timely Notice of

Appeal, and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of

matters complained of on appeal.

      On appeal, Teats raises the following issue for our review:

      Did the [trial] court err in denying [Teats’s] Motion to suppress
      physical evidence found during a warrantless search of [Teats’s]
      vehicle[,] when there was no probable cause of evidence of a
      crime being found in the vehicle, nor any other exigent
      circumstances present to justify a search without a warrant?

Brief for Appellant at 5 (capitalization omitted).

      In reviewing the denial of a suppression motion,

      [w]e may consider only the Commonwealth’s evidence and so
      much of the evidence for the defense as remains uncontradicted
      when read in the context of the record as a whole. Where the
      record supports the factual findings of the trial court, we are
      bound by those facts and may reverse only if the legal
      conclusions drawn therefrom are in error. An appellate court, of
      course, is not bound by the suppression court’s conclusions of
      law.

Commonwealth v. Arter, 151 A.3d 149, 153 (Pa. 2016) (citation omitted).

In reviewing questions of law, our standard of review is de novo and our

scope of review is plenary. Id.

      Teats   contends    that    the    police   search   of   the   vehicle   was

unconstitutional because it was conducted without a warrant or probable

cause.   Brief for Appellant at 9.      Teats asserts that he had a reasonably

cognizable expectation of privacy in the vehicle because his father gave

Teats permission to drive the vehicle, and Teats had paid his father for the


                                   -2-
J-S12042-17


vehicle. Id. at 10. Teats claims that the only evidence that police officers

had prior to searching the car was (1) a call from concerned homeowners

where the vehicle had been left, and their subsequent description of the

driver; (2) three flat tires observed on the vehicle; and (3) the fact that the

description of the driver did not match the photograph of the individual to

whom the vehicle was registered. Id. at 11. Teats argues that the police

officers “had no knowledge as to anything in [] Teats’[s] vehicle which by

law would be subject to seizure and destruction.”        Id. at 11-12.        Teats

points   out   that   the   Commonwealth   did   not   argue   that   Teats    had

constitutionally abandoned the vehicle as justification for the search. Id. at

13. Teats additionally argues that the initial search was conducted before

the vehicle had been impounded, thereby rendering the search illegal. Id.

at 16. Teats cites to the trial court’s suggestion that police officers might

have believed that exigent emergency circumstances justified the vehicle

search, and contends that there was no evidence Teats needed emergency

medical treatment. See id. at 18-19 (noting that the homeowners merely

described a young man walking away from his vehicle). Teats asserts that

the three flat tires on the vehicle did not provide the police with a basis to

conclude that an emergency existed.     Id. at 19. Finally, Teats challenges

the trial court’s reliance on 75 Pa.C.S.A. § 3746, which (1) imposed upon

Teats a duty to report an accident to police, as his vehicle was inoperable;

and (2) required police to conduct an investigation.     Brief for Appellant at



                                  -3-
J-S12042-17


19-20 (referencing 75 Pa.C.S.A. § 3746(a)(2) and (c)). Teats claims that,

while section 3746(c) authorizes police to conduct an investigation, it does

not authorize police “to perform a warrantless search on a legally parked

vehicle with no probable cause of a crime, no emergency circumstances, and

without properly impounding the vehicle.” Brief for Appellant at 20.

      In its Opinion, the trial court addressed Teats’s issue, set forth the

undisputed facts of record and the relevant law, and determined that the

issue lacks merit because the police “not only had probable cause to search

the vehicle[,] but also had an investigative duty that was imposed by

statute.”   See Trial Court Opinion, 4/11/16, at 1-4; see also id. at 2

(wherein the trial court noted that the police had searched “the unlocked

vehicle at the driver’s seat to look for identification and found none, looked

in the center console and found drug paraphernalia, a pipe, and then looked

in the back of the vehicle and found [Teats’s] work identification.”).    We

agree with the reasoning of the trial court, which is supported by the record

and free of legal error, and affirm on this basis. See id.




                                  -4-
J-S12042-17


     Judgment of sentence affirmed.

     Judge Panella joins the memorandum.

     Judge Ott concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/13/2017




                                 -5-
                                                                                     Circulated 03/15/2017 02:21 PM




COMMONWEALTH




      v.
                                                          IN THE COURT OF COMMON PLEAS
                                                           OF THE NINTH JUDICIAL DISTRICT

ANDREW CHRISTOPHER TEATS                                             CP-21-CR-2469-2015

                 IN RE: DEFENDANT'S OMNIBUS PRE-TRIAL MOTION

                              OPINION AND ORDER OF COURT

                                    PROCEDURAL HISTORY

      Defendant filed an Omnibus Pre-trial Motion that requests suppression of

evidence for want of probable cause in the search of a vehicle by the Carlisle Borough

Police Department. Defendant has been charged with a count of unlawful possession

of drug paraphernalia, an ungraded misdemeanor.

                                       FINDING OF FACTS

       Facts from hearing on August 7, 2015:

       1. A Carlisle Borough Police Department Police Officer (Officer) responded to

           the area of 582 F Street for suspicious activity that had been reported by a

           neighborhood resident.1




   F Street is part of the lettered streets that were developed north and west of the now former C.H.
   Masland & Sons properties and consists mainly of single family homes, mostly ranch style. B Street
   is the only letter street thoroughfare that connects directly with other points of travel into or out of
   Carlisle.
2. A homeowner called the police and reported that a white male had left a

   vehicle in front of a neighborhood home and that the individual who got out of

   the vehicle was not known to the neighborhood.

3. The homeowner reported that the individual operating the vehicle was a

   young, twentyish, white male with long "afro" hair.

4. At the scene, Officer determined that the vehicle had three flat tires, which

   rendered the vehicle inoperable.

5. The police ran the registration information and determined that the registered

   owner did not match the operator description given to them by the

    homeowner.

6. Officer went into the unlocked vehicle at the driver's seat to look for

    identification and found none, looked in the center console and found drug

    paraphernalia, a pipe, and then looked in the back of the vehicle and found

    work identification.

7. Officer obtained driver's license photo of Defendant based on the work

    identification, and confirmed with the homeowner that Defendant was the

    individual who had abandoned the vehicle.

 8. Officer had the disabled vehicle towed, where it was more thoroughly

    searched.

 9. Defendant testified that the vehicle, a 1998 Ford Mustang, was a car he had

    purchased from his Father; however, it was still in his Father's name and he

    was operating it with permission.




                                        2
                                             DISCUSSION

       Applicable law. The driver of the vehicle involved in an accident shall give notice

to the police if the accident involves "damage to any vehicle involved to the extent that it

cannot be driven under its own power in its customary manner without further damage

or hazard to the vehicle." 75 Pa.C.S. § 3746(a)(2). Further, every accident reported

shall be investigated by a police officer. 75 Pa.C.S. § 3746(c).

       The police may remove to a place of safety, any vehicle found upon a highway

where "the person or persons in charge of the vehicle are physically unable to provide

for the custody or removal of the vehicle". 75 Pa.C.S.             § 3352(c)(2). If abandonment did

occur, there is a loss of standing to challenge the legality of these search and seizures.

United States v. Moody, 485 F.2d 531, 533 (3d Cir. 1973).

        Application of law to the facts. While it is unknown if Defendant was seeking to

avoid arrest, abandon incriminating evidence, or left the neighborhood to seek repairs

for a recently damaged vehicle without a police report, the application of the law to the

facts herein clearly indicates that the police, in the performance of their sworn duties,

 not only had probable cause to search the vehicle but also an investigative duty that

was imposed by statute. Indeed, had Defendant done as required by statute, by notice

 to police of the disabling incident, which simultaneously took the air out of his three

 tires, the need for the police to further investigate ownership of the vehicle would have

 been rendered moot; however, because Defendant shirked his operator responsibilities

 in his failure to report, the police did not and could not shirk in their duties.2 Therefore,

 the search of the vehicle was lawful for the above stated reasons, which would have

 been lawful had the police simply impounded the vehicle and done an inventory.

 2
     If the damaged vehicle had been reported, the police may have found Defendant under the influence
     or to be the victim of criminal mischief, among many possibilities. It was not, so this is all speculation.


                                                       3
      The reliance by defense on Commonwealth v. Caban, 60 A.3d 120

(Pa.Super. 2012) is specious, as the case sub judice does not involve a police

encounter with persons in a vehicle, but rather an incident investigation into a reported

disabled vehicle left in a neighborhood, which made a non-law enforcement community

resident concerned enough about the circumstances of the vehicle's abandonment and

the individual's exodus to call the police.

                                    ORDER OF COURT

       AND NOW, this 11th day of April 2016, upon consideration of Defendant's

Omnibus Pre-trial Motion and following a hearing thereon, the Motion to Suppress

Evidence is DENIED.




                                                            . Placey     C.P.J .



 Distribution:
 Jonathan R. Birbeck
 Chief Deputy District Attorney

 F. Clay Merris, IV.
 Senior Public Defender




                                              4